DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Matteo D. Pedini (reg. no. 66,733) on 12/22/2021.		The application has been amended as follows: 
1. (Currently amended) A method of managing electrical energy consumption and generation of a vehicle, comprising the steps of: 	determining a vehicle operation schedule for the vehicle, wherein the vehicle operation schedule includes one or more expected vehicle trips that each include a vehicle start location, a vehicle end location, and a time period, and wherein each of the expected vehicle trips includes a plurality of route segments; 	obtaining forecasted vehicle trip data based on the based on the plurality of route segments of the one or more expected vehicle trips included with the vehicle operation schedule for the vehicle, wherein the forecasted vehicle trip data includes expected energy usage data that is determined based on identified patterns among 



Prosecution History 
Claims 1-21 of U.S. Application No. 16/443,565 filed on 06/17/2019 have been examined.
The amendment filed on 12/07/2021 has been entered and fully considered.
Examiner’s amendment filed on 12/22/2021 has been entered. 
Claims 1 and 13 have been amended.
Claims 1-10 and 14-21 are pending in Instant Application.

Response to Arguments
In regards to rejection under 35 U.S.C. § 103 (a): Applicant’s amendments and arguments with respect to claims 1-10, 12-19, and 21 have been fully considered and are persuasive. The previous rejections under 35 U.S.C. § 103 (a) to claims 1-10, 12-19, and 21 have been withdrawn.

Allowable Subject Matter
Claims 1-10, 12-19, and 21 are allowed over the prior art of record.
The closest prior art of record is Kai et al. [USPGPub 2019/0232944], hereinafter referred to as Kai and Kapadia [USPGPub 2017/0072937], hereinafter referred to as Kapadia.
As per claims 1, 13, and 20, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest:The prior art fails to explicitly teach or suggest or render obvious obtaining forecasted vehicle trip data based on the based on the plurality of route segments of the one or more expected vehicle trips included with the vehicle operation schedule for the vehicle, wherein the forecasted vehicle operation data includes expected energy usage data that is determined based on identified patterns among previously-observed actual energy usage metrics of the vehicle, wherein the previously- observed actual energy usage metrics are based on energy-related sensor information that is obtained based on previous vehicle trips that are coextensive with at least one of the one or more expected vehicle trips.
Claims 2-10, 12, and 21 depend from claim 1 and claims 14-19 depend from claim 13 are therefore allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD S ISMAIL whose telephone number is (571)272-1326. The examiner can normally be reached M - F: 9:00AM- 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662